Name: 73/334/EEC: Commission Decision of 7 November 1973 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organization of agricultural markets
 Type: Decision
 Subject Matter: plant product;  trade policy;  agricultural policy
 Date Published: 1973-11-08

 Avis juridique important|31973D033473/334/EEC: Commission Decision of 7 November 1973 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organization of agricultural markets Official Journal L 308 , 08/11/1973 P. 0027 - 0027 Finnish special edition: Chapter 3 Volume 5 P. 0175 Swedish special edition: Chapter 3 Volume 5 P. 0175 COMMISSION DECISION of 7 November 1973 supplementing Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organization of agricultural markets (73/334/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities; Having regard to the Provisional Rules of Procedure of the Commission of 6 July 1967 (1), as amended by the Decision of 2 July 1970 (2); Whereas by its Decision of 3 April 1968 (3), as last supplemented by its Decision of 3 October 1973 (4), the Commission introduced arrangements for delegating authority to take certain market management measures within the framework of the common organization of agricultural markets; Whereas the considerations which led the Commission to introduce these arrangements apply equally to the fixing of the export levies on rice (EEC) No 2737/73 (5) of 8 October 1973 laying down general rules to be applied in the event of the rice market being disturbed, HAS DECIDED AS FOLLOWS: Article 1 The following indent is added to Article 1 (1) (c) of the Commission Decision of 3 April 1968: "- the export levies referred to in the first indent of Article 2 (1) of Council Regulation (EEC) No 2737/73 of 8 October 1973 laying down general rules to be applied in the event of the rice market being disturbed". Article 2 This Decision shall enter into force on 8 November 1973. It shall be published in the Official Journal of the European Communities. Done at Brussels, 7 November 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No 147, 11.7.1967, p. 1. (2)OJ No L 145, 3.7.1970, p. 28. (3)OJ No L 89, 10.4.1968, p. 13. (4)OJ No L 279, 5.10.1973, p. 33. (5)OJ No L 282, 9.10.1973, p. 13.